DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7, 9 and 11-13 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Mitsuhashi (US 2009/0186184 A1).
Considering claims 1 and 2, Mitsuhashi discloses a method comprising: 	chemically treating an aluminum body with acid solution [0054]; 	performing anode-oxidization on the chemically treated aluminum body to form an aluminum oxide layer [0054]; 	and treating the aluminum oxide layer with hot water at a temperature of more than 75 °C or steam, wherein the aluminum oxide layer after being treated with hot water or steam includes plural columnar grains [0052].
Mitsuhashi does not disclose an average width of the columnar grains is in a range from 10 nm to 100 nm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the columns of Mitsuhashi would have similar grain size, because the method of Mitsuhashi meets all the claimed method steps, therefore one would expect similar grain width of the crystal.

Considering claims 3 and 4, Mitsuhashi is silent as to the width of the columnar grains.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the width of columns of Mitsuhashi would have similarly constant width, because the method of Mitsuhashi meets all the claimed method steps, therefore one would expect similar grain width of the crystal. Furthermore, Mitsuhashi suggests that the width would be substantially constant in fig. 3D.

Considering claim 5, Mitsuhashi discloses the voltage is substantially constant [0039]. 

Considering claim 7, Mitsuhashi is silent as to the average growth rate of the aluminum oxide.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the growth rate of Mitsuhashi would be similar, because the method of Mitsuhashi meets all the claimed method steps, therefore one would expect similar grain width of the crystal. Furthermore, Mitsuhashi suggests that the width would be substantially constant in fig. 3D.
Considering claim 9, Mitsuhashi discloses an electrolyte in anode oxidation includes H2SO4 [0053].

Considering claims 11 and 12, Mitsuhashi is silent about inclusion of Boehmite phase after being treated with hot water or steam; and the aluminum oxide layer shows a peak relating to - SO4 ligand and a peak relating to at least one of Boehmite phase and -OH ligand stronger than a peak relating to carbon in a Raman spectrum.
However, it is apparent form applicants own disclosure (PGPub [0035]) that Boehmite phase is inherently present upon treatment with hot ware or steam and the presence of the ligands will be expected to be present because the electrolysis is performed in H2SO4 .

Considering claim 13, Mitsuhashi discloses a method comprising: 		chemically treating an aluminum body with an acid solution [0054]; 	performing anode-oxidization on the chemically treated aluminum body to form an aluminum oxide layer [0054]; and 	treating the aluminum oxide layer with hot water at a temperature of more than 75 °C or steam [0052].
Mitsubishi is silent about preparing an aluminum body and polishing a surface of the aluminum body.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare an aluminum body for example by cleaning its surface and then polishing it, in order to remove any undesirable contaminants and unevenness or roughness of the aluminum body. These steps are well known in the art and they would be readily obvious to anyone of ordinary skill in the art. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Mitsuhashi, as applied to claim 4 and further in view of Mitsuhashi et al. (US 2008/0105203 A1).
Considering claim 6, Mitsuhashi discloses the voltage is constant, but is silent as to the voltage used. 
However, Mitsuhashi ‘203 teaches that the voltage is selected based on the size of the cell, the thickness of the barrier and the diameter of the pores in the anodized aluminum film [0029].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a constant voltage, based on the parameters as taught by Mitsuhashi ‘203, in order to achieve desired barrier thickness, pore diameter in a cell of a given size.

Claim(s) 8 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Mitsuhashi, as applied to claim 1 and further in view of Wefers et al. (US 5,103,550 B1).
Considering claim 8, Mitsuhashi is silent as to the treatment with alkaline and acid.
However, discloses that before the aluminum surface is coated with aluminum oxide the surface should first be cleaned to remove any contaminants or excess surface oxides using, for example, a mineral acid such as nitric, phosphoric, or sulfuric acid, or a base such as NaOH, after which the surface is rinsed with water (col. 7, lines 30-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use acid and base in order to remove any contaminants or excess surface oxides.

Claim(s) 10 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Mitsuhashi, as applied to claim 1 and further in view of Masuda et al. (US 6,139,713 B1).
Considering claim 10, Mitsuhashi is silent as to the temperature of anodization. 
However, Masuda teaches that temperature is one of variables controlling pore size of the anodized alumina film (col. 4, lines 24-27). For example a temperature may be 5 °C, when the electrolyte comprises sulfuric acid (col. 9, lines 18-21). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a temperature as claimed because Masuda teaches that temperature is one of variables controlling pore size of the anodized alumina film, e.g. a temperature may be 5 °C, when the electrolyte comprises sulfuric acid.

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Mitsuhashi (US 2009/0186184 A1) in view of Ouye et al. (US 2012/0103526 A1).
Considering claims 14 and 15, Mitsuhashi does not disclose mechanical polishing or chemical polishing. 
 However, Ouye discloses a surface is polished to reduce surface imperfections which conventionally would lead to cracking at the anodized coating, and the surface may be polished using any suitable electropolishing or mechanical polishing [0026]. In one embodiment the surface may be polished using a non-mechanical polish, such as a chemical polish or electropolish, to remove impurities found on the surface [0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use either mechanical or chemical polishing step in the method of Mitsuhashi, because Ouye discloses that polishing reduces surface imperfections which conventionally would lead to cracking at the anodized coating and any suitable polishing method may be used including mechanical and chemical polishing. 

Considering claim 16, Mitsuhashi does not disclose after the polishing, the surface-polished aluminum body has a surface roughness Ra from 0.5 µm to 1.5 µm.
However, Ouye discloses that the polished surface has roughness Ra of less than 8 µm [0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the recited range because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.

	

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Mitsuhashi (US 2009/0186184 A1) in view of Wu et al. (US 6,565,984 B1).
Considering claim 17, Mitsuhashi discloses a method comprising: 	chemically treating the surface-polished aluminum body with at least one of an alkaline solution and an acid solution [0054]; 	performing anode-oxidization on the chemically treated aluminum body to form an aluminum oxide layer [0054]; and 	treating the aluminum oxide layer with hot water at a temperature of more than 75 °C or steam [0052].
Mitsuhashi does not disclose preparing an aluminum body; annealing the aluminum body at a temperature of 200 °C to 400 °C; polishing a surface of the aluminum body after the annealing.
However, Wu teaches aluminum alloys are annealing to remove the stress created during cold work by heating within a temperature range from about 300 °C to about 450 °C (col. 2, line 66 – col. 3, line 40), which overlaps the claimed range of 200 °C to 400 °C.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare (e.g. degrease), anneal the aluminum body at a temperature of 200 °C to 400 °C and polishing a surface of the aluminum body after the annealing, because Wu teaches that annealing of aluminum body removes the stress created during cold work by heating within a temperature range from about 300 °C to about 450 °C, and polishing is known to remove surface roughness. Therefore one would anneal the aluminum body in order to increase the susceptibility to cracking in reaction chambers.

 Considering claim 18, Mitsuhash as modified by Wu is silent about the time of annealing. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the annealing time needed to remove stress in the aluminum body as a routine optimization of variable with predictable result of increase strength of the aluminum body.

Considering claim 19, in Mitsuhash as modified by Wu, Wu is silent as to the atmosphere of annealing. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the atmosphere is ambient, because one would expect if annealing requires a specific atmosphere it would be explicitly stated. However, lack of such requirement strongly suggests ambient atmosphere. 


Considering claim 20, Mitsuhashi does not disclose the aluminum oxide layer after being treated with hot water or steam includes plural columnar grains, and an average width of the columnar grains is in a range from 10 nm to 100 nm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the columns of Mitsuhashi would have similar grain size, because the method of Mitsuhashi meets all the claimed method steps, therefore one would expect similar grain width of the crystal.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/               Examiner, Art Unit 1794